PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lilja, Klas, Olof
Application No. 15/430,484
Filed: 11 Feb 2017
For: CIRCUIT FOR LOW POWER, RADIATION HARD LOGIC CELL

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition to revive under 37 CFR 1.137(a), filed             November 15, 2021.

The petition under 37 CFR 1.137(a) is GRANTED.

The instant application became abandoned for failure to timely pay the issue fee in response to the Notice of Allowance, mailed December 14, 2018.  This Notice set a statutory period for reply of three months.  No issue fee having been received, the application became abandoned on March 15, 2019.  The Office mailed a Notice of Abandonment on April 1, 2019.  Applicant filed a petition to withdraw the holding of abandonment on May 8, 2019, asserting that the Notice of Allowance was mailed to his old address.  The Office mailed a decision dismissing the petition on July 8, 2019.  The decision pointed out that Applicant had not included a showing that he filed a Change of Correspondence Address with the Office prior to the mailing of the Notice of Allowance.  Applicant filed a renewed petition under 37 CFR 1.181 on December 12, 2019, which was again dismissed in a decision mailed on March 6, 2020.  Applicant then filed a petition to revive under 37 CFR 1.137(a) on May 18, 2020.  However, that petition was dismissed in a decision mailed on July 2, 2020.  The decision acknowledged Applicant’s submission of the issue fee.  However, the decision explained that the petition was dismissed because Applicant did not submit the Part B – Fee Transmittal form.  A copy of the form was enclosed with the decision.  The decision set a two month, extendable period to reply.  

Applicant filed another petition to revive on June 30, 2021, accompanied by the $1050 petition fee as it was filed beyond the extendable period for reply set by the July 2, 2020 decision.  However, the petition was dismissed in a decision mailed on July 28, 2021. The petition was dismissed because Applicant still had not submitted a proper reply to the December 14, 2018 Notice of Allowance.  While Applicant did pay the issue fee on December 12, 2019, Applicant did not submit a signed Part B – Fee Transmittal form.

With the instant petition, Applicant has submitted a properly signed Part B – Fee Transmittal form. The petition fee and statement of unintentional delay were previously filed. In view thereof, the instant petition to revive is granted.

The application is being forwarded to the Office of Data Management for processing into a patent.
						
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
		
/Cliff Congo/
	
Cliff Congo			
Attorney Advisor
Office of Petitions